DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
 
Election/Restrictions
Previously submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed and elected for the following reasons: Applicant elected Group I, Species I where the shear control system comprises at least one set of a strap and a pocket.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The claims are drawn to gaps between air beams, the specification and drawings do not support, teach or suggest air beams with a gap AND where the shear control system comprises a strap and pocket.  The elected strap and pocket embodiment is not described in the specification or shown in the drawings to have a gap.  There is no statement that the strap could be used with the gapped embodiment or that the gapped air beams could have the elected strap and pocket shear control system.  Accordingly as best understood the elected embodiment does not include the gaps as recited in claims 20-22.  Therefore, claims 20-22 remain withdrawn from consideration as being drawn to a non-elected embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims depending therefrom, including 2-11,16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “wherein each plurality of air beams comprises individual air beams that are pneumatically isolated from each other”.  This is not described or reasonably conveyed in the specification and drawings.  The specification does not describe, nor the figures provide support for, the air beams being pneumatically isolated from each other.  The specification does describe an embodiment where the air beams define a gap between adjacent air beams, however even in a configuration where the air beams are gapped there is no support or suggestion that they are pneumatically isolated, nor is it shown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8-11,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over F’Geppert (4486479) in view of Hilbert (6192633).
Claim 1.  F’Geppert discloses a structure comprising at least a first layer (the outer layer of beams as defined by 48 as seen in figures 5 or 6 alternatively the layer at 27 of figure 2 or both layers as in figure 5) of a plurality of air beams and a second layer (the inner layer as defined by 48 as seen in figures 5 or 6 and annotated below; alternatively where the layer at 27 or both layer is the first layer as noted above then the second layer is at 38 as seen in figures 3,6 and in the annotated figure below) of a second plurality of air beams, wherein the second layer is positioned adjacent to and interior to the first layer for defining an interior space of the structure and wherein each plurality of air beams extend from one side of the structure (such as a top or bottom side or a left or right side-as seen in the figure 1) to an other side of the structure (such as the other of the top or bottom or left or right side as seen in the figures; where the claim term “one side” and “an other side” are relative position terms).
F’Geppert does not expressly disclose that each plurality of air beams comprises individual air beams that are pneumatically isolated from each other.  However it is known in the art to have a plurality of air beams in a structure pneumatically isolated from each other.  For example, Hilbert teaches a structure comprising a plurality of individual air beams (200) that are pneumatically isolated from each other (as noted at least in col. 10.  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue known design options and modify the  air beams of F’Geppert to be individual air beams that are pneumatically isolated from each, to achieve the predictable result of independent inflatable operation of each air beam to facilitate the removal, repair and/or replacement of the air beams without causing the structure to collapse.
Claim 2.  The structure of claim 1, wherein at least some of the plurality of air beams in the first layer are configured to be laterally abutting (as seen in the figures).
Claim 3.  The structure of claim 1, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in the figures).
Claim 4. The structure of claim 2, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in the figures).
Claim 5.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned centrally with the plurality of air beams in the second layer (as seen in the figures).
Claim 6.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned offset with the plurality of air beams in the second layer (where they are offset laterally and/or where 38 is offset from 27 and/or the chambers in figures 5,6).
Claim 8.  The structure of claim 1, wherein a span of the interior space is selected from a group of about 175 meters, about 150 meters, about 125 meters, about 100 meters or less (as noted at col. 1, lines 23-25, where these structures are known to have a dimension which would be encompassed by about 100 meters or less).
Claim 9.  The structure of claim 1, wherein the interior space has a peak height of between about 2 meters and about 100 meters (where it is disclosed as being a truck, tank, barracks, tent, trailer or cargo container which are known to have a peak height between about 2 meters and 100 meters).
Claim 10.  The structure of claim 1, further comprising a connection system, wherein the connection system comprises a shear control system (52 and/or 54 and/or 44 and/or 46 and/or 60) for controlling or reducing shear between the plurality of air beams in the first layer and the plurality of air beams in the second layer.
Claim 11. The structure of claim 10, wherein the shear control system comprises at least one set of a strap (44 and/or 56/59 and/or 52 and/or 54) and a pocket (the openings at 44 or the pocket at 60; or alternatively (as noted at col. 4, lines 64-col. 5, lines 20 where there is cord (strap) between small loops (pocket) to secure the structure), wherein the pocket is secured to an outer surface of an air beam in one of the first layer or the second layer and the strap is wrapped around the air beam in one of the first layer or the second layer and an air beam in the other layer.
Claim 16, the structure of claim 1, further comprising a third layer of a plurality of air beams (38 or alternatively the other of the layers as noted in the annotated figure below), wherein the third layer is adjacent the first layer (as seen in the figures).
Claim 1-10,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross-da Silva (20120131857) in view of Hilbert (6192633).
Claim 1.  Ross-da Silva discloses a structure comprising at least a first layer of a plurality of air beams (104) and a second layer of a second plurality of air beams (105) (or alternatively where the first plurality are 101 and/or 103 and the second plurality are 102), wherein the second layer is positioned adjacent to and interior to the first layer for defining an interior space of the structure (where 105 is adjacent and interior 104 and 102 is adjacent and interior 101 and 103) and wherein each plurality of air beams extend from one side of the structure (such as a top or bottom side or a left or right side-as seen in the figure 1) to an other side of the structure (such as the other of the top or bottom or left or right side as seen in the figures; where the claim term “one side” and “an other side” are relative position terms)..
Ross-da Silva does not expressly disclose that each plurality of air beams comprises individual air beams that are pneumatically isolated from each other.  However Ross-da Silva does disclose the middle and end sections are separately inflated and pneumatically isolated from beams that form the roof to allow for easier inflation.  Additionally, Hilbert teaches a structure comprising a plurality of individual air beams (200) that are pneumatically isolated from each other (as noted at least in col. 10.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue known design options and modify the  air beams of Ross-da Silva, either alone or in combination with Hilbert, to be individual air beams that are pneumatically isolated from each, to achieve the predictable result of independent inflatable operation of each air beam to facilitate the removal, repair and/or replacement of the air beams without causing the structure to collapse.
Claim 2.  The structure of claim 1, wherein at least some of the plurality of air beams in the first layer are configured to be laterally abutting (as noted in the figures, where cross members 104 are laterally abutting vertically members; or alternatively where vertical members of 101/103 are laterally abutting vertical members of 102).
Claims 3,4.  The structure of claims 1,2, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in figures 5,6a,6b where air beams of 105 are laterally abutting or alternatively where vertical beams of 102 are laterally abutting horizontal beams of 102).
Claim 5. The structure of claim 1, wherein the plurality of air beams in the first layer are aligned centrally with the plurality of air beams in the second layer (as noted in the figures, where the air beams 104 align centrally to allow 105 to be centrally located; or alternatively where the air beams of 101,103 align centrally with 102 central between them).
Claim 6.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned offset with the plurality of air beams in the second layer (where they are all offset from each other as noted in the figures for each interpretation).
Claim 7. The structure of claim 1, wherein a span of the interior space is about 200 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters; and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application).
Claim 8.  The structure of claim 1, wherein a span of the interior space is selected from a group of about 175 meters, about 150 meters, about 125 meters, about 100 meters or less (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters; and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application).
Claim 9.  The structure of claim 1, wherein the interior space has a peak height of between about 2 meters and about 100 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a peak height of between about 2 meters and about 100 meters).
Claim 10. The structure of claim 1, further comprising a connection system, wherein the connection system comprises a shear control system (where 105 is inflated to fit within 104c, thus controller shear as noted throughout the disclosure; alternatively as noted at paragraph 0029 where they are anchored to the ground) for controlling or reducing shear between the plurality of air beams in the first layer and the plurality of air beams in the second layer.
Claim 16, the structure of claim 1, further comprising a third layer of a plurality of air beams (the other of 101 or 103 or alternatively one of the layers 105c or 105d), wherein the third layer is adjacent the first layer (as seen in the figures).



    PNG
    media_image1.png
    1242
    1040
    media_image1.png
    Greyscale



. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over F’Geppert (4486479) in view of Hilbert (6192633) and further in view of Ross-da Silva (20120131857).
Claim 7.  F’Geppert in view of Hilbert discloses the structure of claim 1, as above, where the structure can be a building or tent or other structure (as noted at col. 1, lines 23-25), but does not expressly disclose wherein a span of the interior space is about 200 meters.  It is known to have structures comprising air beams that have a span of the interior space about 200 meters.  For example, Ross-da Silva discloses a structure having a first layer of air beams (104) and a second layer of air beams (105) adjacent an interior of the first layer to define an interior space, where a span of the interior space is about 200 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters) and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application.  Accordingly, at the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the dimensions of the structure to have a span of the interior space be about 200 meters to achieve the predictable result of a structure that is suitable for certain desired uses as taught by Ross-da Silva.
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive.
In response to applicants argument regarding withdrawn claims 20-22.  While an abutment or gap between air beams is possible nothing in the specification or drawings of the present application suggests that there is a gap in the elected embodiment of strap and pocket shear control system.  While the disclosure includes a gapped and abutting air beams the only instance in the disclosure and drawing of the elected strap and pocket embodiment has no drawing of a gapped embodiment and there is no statement that the strap could be used with the gapped air beams or that the gaped air beams could have the elected strap and pocket shear control system.  Absent that there is no support for a gap between air beams in the elected embodiment.
IN response to applicant’s arguments regarding the 35 USC 112 rejection, the disclosure term “gapped’ does not necessarily mean or require completely separated, the term “gapped” also does not necessarily require pneumatically independent.  Two air beams can be gaped and still connected to each other by an air base.  Therefore, applicant’s arguments are not persuasive.  Applicant’s remarks indicate that the air beams are connectable together via a connection system, that could include an air connection.  The mention in the disclose that the air beams are made of a fluid tight material does not preclude them from having a fluid connection.
Applicant’s argument that the prior art references relied upon do not disclose that each air beam extends from one side of eth structure to another side of the structure is not persuasive.  The claim terms “one side” and “an other side” is a broad relative position terms.  The air beams of the prior art do disclose that they extend from one side (such as a top or bottom or left or right side) to an other side (such as the other of the top or bottom or left or right) as noted in the rejection above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hilbert discloses at Col. 10, lines 55-60 that having pneumatically isolated beams provides the advantage of allowing for either repair or replacement with causing the framework of the structure to collapse.  Therefore at least the references themselves provide the teaching, suggestion and motivation to combine.  Accordingly applicant’s arguments are not persuasive.
Applicant’s arguments that Ross-da Silva does fails to disclose a first layer and a second layer is not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant has pointed how the language of the claims patently distinguishes them from the interpretation of the references as presented in the rejection.
Accordingly applicant’s arguments are not persuasive to overcome the current and previous rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635